MARTIN, Chief Justice.
The appeals above named have been considered in connection with that of John H. Ford, Appellant, v. Guy Sturgis, Administrator of the Estate of Victor M. Sturgis, Deceased (appeal No. 4026) 14 F.(2d) 253, and upon the authority of the decision in that ease, which is handed down concurrently herewith, the orders of the lower court involved in these appeals are reversed, with costs, and the several causes are remanded for further proceedings not inconsistent with said decision.